 1
     DAVID D. FISCHER (SBN 224900)
     LAW OFFICES OF DAVID D. FISCHER, APC
 2   5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3
     Tel. (916) 447-8600
 4   Fax (916) 930-6482
     E-mail: davefischer@yahoo.com
 5

 6   DAVID W. DRATMAN
     ATTORNEY AT LAW
 7
     1007 7th Street, Suite 305
 8   Sacramento, CA 95814
     Tel. (916) 443-2000
 9
     Fax (916) 443-0989
10   E-Mail: dwdratman@aol.com
11   Attorneys for Defendant
     TIMOTHY HORWATH
12

13                  IN THE UNITED STATES DISTRICT COURT FOR THE
14                         EASTERN DISTRICT OF CALIFORNIA
15

16
     UNITED STATES OF AMERICA,           )
                                         )       No. 2:19-CR-00216 JAM
17                                       )
           Plaintiff,                    )       STIPULATION AND ORDER
18                                       )       CONTINUING THE STATUS
     v.                                  )       CONFERENCE TO APRIL 14, 2020,
19                                       )       AT 9:15 A.M.
                                         )
20   TIMOTHY HORWATH,                    )
                                         )
21                                       )
           Defendant.                    )
22                                       )
                                         )
23                                       )
                                         )
24                                       )
                                         )
25                                       )
                                         )
26

27

28




     STIPULATION AND PROPOSED ORDER          1
 1                                        STIPULATION
 2          IT IS HEREBY STIPULATED AND AGREED between the defendant,
 3   TIMOTHY HORWATH, by and through his undersigned defense counsel, and the
 4   United States of America, by and through its counsel, CHRISTINA MCCALL, Assistant
 5   U.S. Attorney, that the status conference presently set for February 4, 2020, should be
 6   continued to April 14, 2020 at 9:15 a.m., and that time under the Speedy Trial Act should
 7   be excluded from between those dates.
 8          The reasons for the continuance are that the defense is still reviewing discovery
 9   already provided, and additional discovery is forthcoming. The government has also
10   offered to conduct a review of the contraband evidence in this case for defense counsel,
11   pursuant to 18 U.S.C. § 3509(m). The continuance is also necessary to ensure continuity
12   of counsel, given other pre-existing commitments for counsel for the defendant.
13   Additionally, counsel for the government is scheduled to begin trial on March 17, 2020,
14   and will be unavailable in early April. Accordingly, the time between February 4, 2020,
15   and April 14, 2020, inclusive, should be excluded from the Speedy Trial calculation
16   pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4
17   for defense preparation. Counsel for defendant believes that failure to grant the above-
18   requested continuance would deny him/her the reasonable time necessary for effective
19   preparation, taking into account the exercise of due diligence.The parties stipulate that
20   the ends of justice served by granting this continuance outweigh the best interests of the
21   public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
22
     Dated: January 29, 2020                                 MCGREGOR SCOTT
23
                                                             U.S. ATTORNEY
24
                                                             /s/ Christina McCall
25
                                                             CHRISTINA MCCALL
26                                                           Assistant U.S. Attorney
                                                             Attorney for Plaintiff
27

28




     STIPULATION AND PROPOSED ORDER               2
 1
     Dated: January 29, 2020                                   /s/ David D. Fischer
 2                                                             DAVID D. FISCHER
                                                               DAVID W. DRATMAN
 3
                                                               Attorneys for Defendant
 4                                                             TIMOTHY HORWATH
 5

 6

 7

 8

 9                                    FINDINGS AND ORDER
10          The Court has read and considered the Stipulation to Continue Status Conference
11   and Exclude Time Under Speedy Trial Act filed by the parties in this matter. The Court
12   hereby finds that the Stipulation, which this Court incorporates by reference into this
13   Order, demonstrates facts that provide good cause for a finding of excludable time
14   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
15          The Court further finds that: (i) the ends of justice served by the continuance
16   outweigh the best interest of the public and defendant in a speedy trial; and (ii) failure to
17   grant the continuance would deny defense counsel the reasonable time necessary for
18   effective preparation, taking into account the exercise of due diligence.
19          Nothing in this Order shall preclude a finding that other provisions of the Speedy
20   Trial Act dictate that additional time periods are excluded from the period within which
21   trial must commence.
22   IT IS SO FOUND AND ORDERED this 30th day of January, 2020.
23

24
                                                       /s/ John A. Mendez_____________
25
                                                       HON. JOHN A . MENDEZ
26                                                     U.S. DISTRICT COURT JUDGE
27

28




     STIPULATION AND PROPOSED ORDER                3
